IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 312A12

                                FILED 12 APRIL 2013

JOSE CLEMENTE HERNANDEZ GONZALEZ, Employee

              v.
JIMMY WORRELL d/b/a WORRELL CONSTRUCTION, NONINSURED, and
PATRICK LAMM AND CO., LLC,
        Employer,

TRAVELERS INDEMNITY CO., BUILDERS MUTUAL INSURANCE CO., SCOTT
INSURANCE AGENCY, SWISS REINSURANCE COMPANY, and CINCINNATI
INSURANCE CO.,
       Carriers



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 728 S.E.2d 13 (2012), affirming an

opinion and award filed on 5 August 2011 by the North Carolina Industrial

Commission.        On 12 December 2012, the Supreme Court allowed a petition by

defendant Cincinnati Insurance Company for discretionary review of additional

issues. Heard in the Supreme Court on 11 March 2013.


      Thomas and Farris, P.A., by Albert S. Thomas, Jr. and Allen G. Thomas, Sr.;
      Paul N. Blake, III; and Morrison Law Firm, PLLC, by B. Perry Morrison, Jr.,
      for plaintiff-appellee.

      Lewis & Roberts, PLLC, by Jeffrey A. Misenheimer, Sarah C. Blair, and
      Melissa K. Walker, for defendant-appellants/appellees Patrick W. Lamm &
      Company, LLC and Builders Mutual Insurance Company.

      Manning Fulton & Skinner P.A., by William S. Cherry III and Michael T.
      Medford, for defendant-appellee Scott Insurance Agency.
                              GONZALEZ V. WORRELL

                                Opinion of the Court



      Womble Carlyle Sandridge & Rice, PLLC, by Burley B. Mitchell, Jr. and
      Garth A. Gersten, for defendant-appellant/appellee Cincinnati Insurance
      Company.


      Sumwalt Law Firm, by Vernon Sumwalt; and Jay Gervasi, PA, by Jay A.
      Gervasi, Jr., for North Carolina Advocates for Justice, amicus curiae.

      Orbock Ruark & Dillard, PC, by Mark A. Leach, for North Carolina
      Association of Defense Attorneys, amicus curiae.


      PER CURIAM.


      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of

Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and

stands without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary,

365 N.C. 305, 716 S.E.2d 849 (2011); Goldston v. State, 364 N.C. 416, 700 S.E.2d

223 (2010).


      AFFIRMED.




                                        -2-